     Case 4:20-cv-02545 Document 14 Filed on 11/16/20 in TXSD Page 1 of 10




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

ALEJANDRO CORTEZ, JR.,                       §
                                             §
              Petitioner,                    §
                                             §
v.                                           §           CIVIL ACTION H-20-2545
                                             §
BOBBY LUMPKIN,                               §
                                             §
              Respondent.                    §


                            MEMORANDUM OPINION AND ORDER

       Petitioner, a state inmate proceeding pro se, filed a section 2254 habeas petition

challenging the denial of his release to discretionary mandatory supervision. Respondent

filed a timely motion for summary judgment on October 5, 2020, and served a copy on

petitioner at his address of record that same date. (Docket Entry No. 12.) Despite expiration

of a reasonable period of time in excess of 40 days, petitioner has failed to respond to the

motion, and the motion is deemed uncontested.

       Having considered the motion, the record, matters of public record, and the applicable

law, the Court GRANTS the motion for summary judgment and DISMISSES this case for

the reasons shown below.

                                 Background and Claims

       Petitioner was convicted of enhanced driving while intoxicated in 2008 and sentenced

to thirty years’ incarceration in the Texas Department of Criminal Justice (“TDCJ”). The

Texas Board of Pardons and Paroles (the “Board”) denied him release to discretionary
     Case 4:20-cv-02545 Document 14 Filed on 11/16/20 in TXSD Page 2 of 10




mandatory supervision (“DMS”) on December 5, 2019. His application for state habeas

relief challenging the denial was denied by the Texas Court of Criminal Appeals on July 1,

2020. Petitioner filed the instant section 2254 petition on July 17, 2020.

       Petitioner challenges the denial of his release to DMS on two grounds:

       1.     Section 508.149 of the Texas Government Code violates the federal
              Constitution; and

       2.     The Board violated his due process rights in denying his DMS release
              and providing inadequate notice to him prior to denying his DMS
              release.

       Respondent moves for summary judgment, arguing that these claims are procedurally

defaulted and/or without merit.

                                       Legal Standards

       Habeas Review

       This petition is governed by the applicable provisions of the Antiterrorism and

Effective Death Penalty Act of 1996 (AEDPA). 28 U .S.C. § 2254. Under AEDPA, federal

habeas relief cannot be granted on legal issues adjudicated on the merits in state court unless

the state adjudication was contrary to clearly established federal law as determined by the

Supreme Court, or involved an unreasonable application of clearly established federal law

as determined by the Supreme Court. Harrington v. Richter, 562 U.S. 86, 98–99 (2011);

Williams v. Taylor, 529 U.S. 362, 404–05 (2000); 28 U.S.C. §§ 2254(d)(1), (2). A state court

decision is contrary to federal precedent if it applies a rule that contradicts the governing law

set forth by the Supreme Court, or if it confronts a set of facts that are materially

                                               2
     Case 4:20-cv-02545 Document 14 Filed on 11/16/20 in TXSD Page 3 of 10




indistinguishable from such a decision and arrives at a result different from the Supreme

Court’s precedent. Early v. Packer, 537 U.S. 3, 7–8 (2002).

       A state court unreasonably applies Supreme Court precedent if it unreasonably applies

the correct legal rule to the facts of a particular case, or unreasonably extends a legal

principle from Supreme Court precedent to a new context where it should not apply, or

unreasonably refuses to extend that principle to a new context where it should apply.

Williams, 529 U.S. at 409. In deciding whether a state court’s application was unreasonable,

this Court considers whether the application was objectively unreasonable. Id. at 411. “It

bears repeating that even a strong case for relief does not mean the state court’s contrary

conclusion was unreasonable.” Richter, 562 U.S. at 102. As stated by the Supreme Court

in Richter,

       If this standard is difficult to meet, that is because it was meant to be. As
       amended by AEDPA, § 2254(d) stops short of imposing a complete bar on
       federal court relitigation of claims already rejected in state proceedings. It
       preserves authority to issue the writ in cases where there is no possibility
       fairminded jurists could disagree that the state court’s decision conflicts with
       this Court’s precedents. It goes no farther. Section 2254(d) reflects the view
       that habeas corpus is a “guard against extreme malfunctions in the state
       criminal justice systems,” not a substitute for ordinary error correction through
       appeal.

Id., at 102–03 (emphasis added; internal citations omitted).

       AEDPA affords deference to a state court’s resolution of factual issues. Under 28

U.S.C. § 2254(d)(2), a decision adjudicated on the merits in a state court and based on a

factual determination will not be overturned on factual grounds unless it is objectively



                                              3
    Case 4:20-cv-02545 Document 14 Filed on 11/16/20 in TXSD Page 4 of 10




unreasonable in light of the evidence presented in the state court proceeding. Miller–El v.

Cockrell, 537 U.S. 322, 343 (2003). A federal habeas court must presume the underlying

factual determination of the state court to be correct, unless the petitioner rebuts the

presumption of correctness by clear and convincing evidence. 28 U.S.C. § 2254(e)(1); see

also Miller–El, 537 U.S. at 330–31.

       Summary Judgment

       In deciding a motion for summary judgment, the district court must determine whether

the pleadings, discovery materials, and the summary judgment evidence show that there is

no genuine issue as to any material fact and that the moving party is entitled to judgment as

a matter of law. FED. R. CIV. P. 56(c). Once the movant presents a properly supported

motion for summary judgment, the burden shifts to the nonmovant to show with significant

probative evidence the existence of a genuine issue of material fact. Hamilton v. Segue

Software, Inc., 232 F.3d 473, 477 (5th Cir. 2000).

       While summary judgment rules apply with equal force in a section 2254 proceeding,

the rules only apply to the extent that they do not conflict with the federal rules governing

habeas proceedings. Therefore, section 2254(e)(1), which mandates that a state court’s

findings are to be presumed correct, overrides the summary judgment rule that all disputed

facts must be construed in the light most favorable to the nonmovant. Accordingly, unless

a petitioner can rebut the presumption of correctness of a state court’s factual findings by

clear and convincing evidence, the state court’s findings must be accepted as correct by the



                                             4
     Case 4:20-cv-02545 Document 14 Filed on 11/16/20 in TXSD Page 5 of 10




federal habeas court. Smith v. Cockrell, 311 F.3d 661, 668 (5th Cir. 2002), overruled on

other grounds by Tennard v. Dretke, 542 U.S. 274 (2004).

                                          Analysis

       Denial of DMS

       Petitioner complains that the Board unlawfully denied him DMS in December 2019.

       There is no federal constitutional right to conditional release prior to the expiration

of a valid sentence. Greenholtz v. Inmates of Neb. Penal & Corr. Complex, 442 U.S. 1, 7

(1979). Under Texas state law, a constitutional expectancy of early release exists only in

Texas’ mandatory supervision scheme in place for crimes committed before September 1,

1996. TEX. GOV’T CODE § 508.149(b); Malchi v. Thaler, 211 F.3d 953, 957!59 (5th Cir.

2000). For crimes committed after September 1, 1996, it is entirely speculative whether a

prisoner will be granted release on parole or DMS. Id.

       Eligibility for mandatory supervision is governed by the law in effect at the time the

holding offense was committed. Ex parte Thompson, 173 S.W.3d 458, 460 (Tex. Crim. App.

2005). Petitioner committed his holding offense in 2007. The mandatory supervision laws

in effect at that time provided that a prisoner would not be released to mandatory supervision

if a parole panel determined that: (1) the prisoner’s accrued good conduct time was not an

accurate reflection of his potential for rehabilitation; and (2) the prisoner’s release would

endanger the public. TEX. GOV’T CODE § 508.149(b); Malchi, 211 F.3d at 957!59. The




                                              5
     Case 4:20-cv-02545 Document 14 Filed on 11/16/20 in TXSD Page 6 of 10




statute further provided that a determination under subsection (b) was not subject to

administrative or judicial review. TEX. GOV’T CODE § 508.149(d).

       Under the discretionary mandatory supervision scheme applicable here, both the Fifth

Circuit Court of Appeals and the Texas state courts have held that Texas inmates eligible for

release on mandatory supervision have “a protected liberty interest” entitling them to the

procedural due process protections established by the Supreme Court in Wolff v. McDonnell,

418 U.S. 539 (1974). See Teague v. Quarterman, 482 F.3d 769, 777 (5th Cir. 2007); Ex

parte Geiken, 28 S.W.3d 553, 558 (Tex. Crim. App. 2000). Procedural due process in this

context essentially requires that a prisoner be given notice and a meaningful opportunity to

be heard. Geiken, 28 S.W.3d at 560. If release is denied, he “must be informed in what

respects he falls short of qualifying for early release.” Id.

       The record in this case shows that petitioner was notified in writing on October 11,

2019, that he was being considered for DMS. (Docket Entry No. 12, Exhibit B.) At that

time, he was given a deadline to submit information for consideration by the Board in

support of release. Id. In subsequently denying petitioner release to DMS in December

2019, the Board set forth the following reasons for the denial:

       1D CRIMINAL HISTORY – THE RECORD INDICATES THAT THE
       OFFENDER HAS REPEATEDLY COMMITTED CRIMINAL EPISODES
       THAT INDICATE A PREDISPOSITION TO COMMIT CRIMINAL ACTS
       UPON RELEASE.

       3D DRUG OR ALCOHOL INVOLVEMENT – THE RECORD INDICATES
       EXCESSIVE SUBSTANCE USE INVOLVEMENT.


                                               6
     Case 4:20-cv-02545 Document 14 Filed on 11/16/20 in TXSD Page 7 of 10




       5D ADJUSTMENT DURING PERIODS OF SUPERVISION – THE
       RECORD INDICATES UNSUCCESSFUL PERIODS OF SUPERVISION
       ON PREVIOUS PROBATION, PAROLE, OR MANDATORY
       SUPERVISION THAT RESULTED IN INCARCERATION, INCLUDING
       PAROLE-IN-ABSENTIA.

       9D1 DISCRETIONARY MANDATORY SUPERVISION – THE RECORD
       INDICATES THAT THE OFFENDER’S ACCRUED GOOD CONDUCT
       TIME IS NOT AN ACCURATE REFLECTION OF THE OFFENDER’S
       POTENTIAL FOR REHABILITATION.

       9D2 DISCRETIONARY MANDATORY SUPERVISION – THE RECORD
       INDICATES THAT THE OFFENDER’S RELEASE WOULD ENDANGER
       THE PUBLIC.

(Docket Entry No. 12, Exhibit A.)1 Petitioner does not dispute that he received notice of the

Board’s decision and the reasons for the decision. Thus, petitioner received the due process

to which he was entitled under federal law.

       In denying habeas relief, the state trial court made the following findings of fact and

conclusions of law in narrative format:

       Applicant alleges via two separate grounds that the Texas Board of Pardons
       and Paroles has improperly denied him release on discretionary mandatory
       supervision. The Court finds that Applicant has not alleged a cognizable
       ground for relief in either of his grounds for relief. Applicant has not
       challenged the process at which the Board arrived at its decision, but instead
       simply alleges that the Board “got it wrong” in denying him discretionary
       mandatory supervision release. Such a claim is not cognizable on habeas
       review. The Court concludes that Applicant has not alleged a valid claim upon
       which relief can be granted in either of Applicant’s two grounds for relief.




       1
       The Court takes judicial notice of the information for petitioner appearing in the TDCJ
Offender Search website at https://www.tdcj.texas.gov/.

                                              7
     Case 4:20-cv-02545 Document 14 Filed on 11/16/20 in TXSD Page 8 of 10




(Docket Entry No. 13-5, pp. 55–56, case citations omitted.) The Texas Court of Criminal

Appeals denied relief without a written order on findings of the trial court without a hearing

and on the court’s independent review of the record. (Docket Entry No. 13-2, p. 1.)

       Petitioner fails to show that the state court’s determination was contrary to, or

involved an unreasonable application of, federal law or was an unreasonable determination

of the facts based on the evidence in the record. No basis for federal habeas relief is shown,

and respondent is entitled to summary judgment dismissal of petitioner’s claim challenging

the denial of his release to DMS.

       Unconstitutional Statute

       Petitioner also claims that section 508.149 of the Texas Government Code violates

the federal Constitution. As correctly argued by respondent, petitioner did not raise this

claim on state collateral review, and the claim is unexhausted.

       Before seeking review in federal court, a habeas petitioner must first present his

claims in state court and exhaust all state court remedies through proper adjudication on the

merits. See 28 U.S.C. § 2254(b)(1)(A). The exhaustion requirement is satisfied if the

substance of the federal habeas claim was presented to the highest state court in a

procedurally proper manner. Baldwin v. Reese, 541 U.S. 27, 29-32 (2004). In Texas, the

highest state court for criminal matters is the Texas Court of Criminal Appeals, and a

prisoner must present the substance of his claims to that court in either a petition for

discretionary review or an application for state habeas relief. Whitehead v. Johnson, 157



                                              8
     Case 4:20-cv-02545 Document 14 Filed on 11/16/20 in TXSD Page 9 of 10




F.3d 384, 387 (5th Cir. 1998). Petitioner in this case pursued state habeas relief as to the

denial of DMS, but did not include his constitutional challenge to the state statute.

         The Texas Court of Criminal Appeals would bar as an abuse of the writ any attempt

to raise this claim in a second state habeas application. See Ex parte Whiteside, 12 S.W.3d

819, 821!22 (Tex. Crim. App. 2000). It is well settled that dismissal of a state habeas

application for abuse of the writ by the Court of Criminal Appeals constitutes a procedural

default that bars federal habeas review of the merits of a habeas petitioner’s claims. Nobles

v. Johnson, 127 F.3d 409, 422 (5th Cir. 1997); Fearance v. Scott, 56 F.3d 633 (5th Cir.

1995).

         Consequently, petitioner is precluded from federal habeas review of this claim unless

he can show cause for the default and resulting prejudice, or demonstrate that the Court’s

failure to consider the claims would result in a “fundamental miscarriage of justice.”

Coleman v. Thompson, 501 U.S. 722, 750–51 (1991). Petitioner does not argue, much less

demonstrate, grounds for cause and prejudice or a fundamental miscarriage of justice.

         Petitioner’s challenge to the constitutionality of section 508.149 of the Texas

Government Code is procedurally defaulted and barred from consideration by this Court.

Respondent is entitled to summary judgment dismissal of this claim with prejudice.




                                               9
   Case 4:20-cv-02545 Document 14 Filed on 11/16/20 in TXSD Page 10 of 10




                                   Conclusion

      Respondent’s motion for summary judgment (Docket Entry No. 12) is GRANTED

and this lawsuit is DISMISSED WITH PREJUDICE. Any and all pending motions are

DENIED AS MOOT. A certificate of appealability is DENIED.

      Signed at Houston, Texas on November 16, 2020.




                                                   Gray H. Miller
                                        Senior United States District Judge




                                        10
